810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Felix Ewing ELLIOTT, Petitioner-Appellant,v.WARDEN, SEAGOVILLE, TEXAS, G.H. Rodgers;  and AttorneyGeneral of Tennessee, Respondents-Appellees.
No. 86-6084.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Upon review of the record, it appears that appellant appealed from the magistrate's report and recommendation (appeal number 86-6084) and from the final decision of the district court adopting the magistrate's recommendation (appeal number 86-6085).   An order of the magistrate is not appealable to this Court unless the magistrate is given plenary jurisdiction pursuant to 28 U.S.C. § 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984);   Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir.1984).   The magistrate in the instant action was not given plenary jurisdiction.


3
It is ORDERED that appeal number 86-6084 be and hereby is dismissed for lack of jurisdiction.   The dismissal of appeal number 86-6084 does not affect the pendency of appeal number 86-6085.